Citation Nr: 0727968	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for obstructive sleep 
apnea.



REPRESENTATION

Appellant represented by:	Frank Tassone, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from November 1962 to March 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record discloses that in March 
2007, prior to the issuance of a BVA decision in this case, 
the veteran's attorney requested a hearing before the BVA.  
Since it was unclear what type of BVA hearing was requested, 
the Board requested clarification from the veteran and his 
attorney in June 2007.  

In two responses signed by the veteran on July 9, 2007, he 
appears to request a videoconference hearing between the BVA 
and RO in one response, and clearly requests a hearing before 
the BVA in Washington, DC in the other response.  However, in 
a response from the veteran's attorney dated two days later 
on July 11, 2007, the veteran's attorney confirmed that the 
veteran desired a videoconference hearing between the BVA and 
RO.  Since the failure to afford the veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, 38 C.F.R. § 20.904, this matter 
must be addressed prior to any appellate review

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
videoconference hearing at the RO before 
a Veterans Law Judge at the next 
available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



